Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 03/20/2020 ("03-20-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-20-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY DEVICE HAVING TRANSMISSION HOLE PASSING THROUGH FROM SUBSTRATE TO THIN-FILM ENCAPSULATION LAYER AND MANUFACTURING METHOD THEREOF

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 9 is indefinite, because it is unclear what “the substrate" in line 15 is referring to. For the purpose of advancing the examination of the present application, "the substrate" has been interpreted as "the soft substrate."
	Claims 10-20 are indefinite, because they depend from the indefinite claim 9. 
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0089485 A1 to Bok ("Bok").
	Figs. 1B, 3, 4A, 4B, 5A and 5B are provided to support the rejections below:


    PNG
    media_image2.png
    171
    396
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    317
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    231
    182
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    258
    398
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    221
    191
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    255
    401
    media_image7.png
    Greyscale



Regarding independent claim 1, Inoue teaches a display device (see Figs. 1B, 3, 4A, 4B, 5A and 5B, for example. para [0092] - "Specifically, FIG. 3 shows a display unit PP (referring to FIG. 1B) of a display panel PNL." para [0095] - "FIG. 4A is a plan view illustrating a first pixel of FIG. 3 rotated by 90 degrees from the position shown in FIG. 3, and FIG. 4B is a cross-sectional view of a first embodiment of the first pixel taken along a line of FIG. 4A."; para [0131] - "FIG. 5A is a plan view illustrating a second pixel PX2 of FIG. 4 rotated by 90 degrees from the position shown in FIG. 3, and FIG. 5B is a cross-sectional view taken along a line of FIG. 5A.") comprising:
	a substrate GI, BF, SUB (para [0104] - "a buffer layer BF, a gate insulating layer GI"; para [0105] - "The buffer layer BF is disposed on the substrate SUB.");
	a display unit DA (para [0084] - "Since the substrate SUB is a portion of the display panel PNL, each of areas of the substrate SUB is described as corresponding to each of the display area DA, and non-display area NDA, the first area A1, and the second area A2 refers to the display area DA...") over the substrate SUB, and comprising a main display area A2 (para [0072] - "In exemplary embodiments, the size of the first area A1 may be smaller than the size of the second area A2.") comprising a main pixel SP1' of PX2, and a sensor area A1 (para [0093] - "Referring to FIG. 3, the display unit PP includes a first area A1 for sensing the fingerprint and the second area A2 adjacent to the first area A1.  The first pixel PX1 is disposed in the first area A1, and the second pixel PX2 is disposed in the second area A2.") comprising an auxiliary pixel SP1 of PX1 (para [0098] - "Next, referring to FIGS. 4A and 4B, the first pixels PX1 are disposed in the first area A1...the first pixel PX1 may include three first sub-pixels SP1, SP2, and SP3.") and a transmission portion TA of PX1 (para [0100] - "In other words, 
	a thin-film encapsulation layer CV (para [0104] - "a cover layer CV disposed on the substrate SUB") covering the main pixel SP1' of PX2 (see Fig. 5B) and auxiliary pixel SP1 of PX1 (see Fig. 4B) of the display unit DA; and
	a component FPS (para [0087] - "The fingerprint sensor FPS is only disposed in the first area A1 of the rear surface of the substrate SUB and is not disposed in the second area A2. The fingerprint sensor FPS may be connected to a sensor control unit SC...The fingerprint sensor FPS according to exemplary embodiments may be a photo sensor, and the photo sensor may recognize a fingerprint by distinguishing a wavelength of reflected light changed accorded to a ridge or a valley of the fingerprint which contacts the display panel PNL of the display device DP.") for exchanging a signal through the transmission portion TA of PX1 (para [0101] - "The transmission area TA may have opening OPN so that light passes through the transmission area TA...The transmission area TA forms a path through which light or ultrasonic wave moves to the fingerprint sensor FPS without interference from emitted light from a pixel."; para [0121] - "By forming the opening OPN in the transmission area TA of the first pixel PX1 in the first area A1, light passing through the opening OPN from an upper side to a lower side (e.g., ambient light) may directly reach the fingerprint sensor FPS in the first area A1...")
	wherein the transmission portion TA of PX1 comprises a transmission hole OPN 
passing through from the substrate GI, BF, SUB to the thin-film encapsulation layer CV.
	Regarding claim 2, Bok teaches the thin-film encapsulation layer CV that comprises at least one organic layer and at least one inorganic layer that are stacked 
	Regarding claim 4, Bok teaches the at least one inorganic layer (outermost layer of the inorganic/organic/inorganic stacked cover layer CV) of the thin-film encapsulation layer CV that covers an end of a layer between the substrate GI, BF, SUB and the thin-film encapsulation layer CV, the end being adjacent (near) the transmission hole OPN (see Fig. 4B and Fig. 5B).
	Regarding claim 5, Bok teaches the at least one inorganic layer (outermost layer) of the thin-film encapsulation layer CV that coves an end of the substrate GI, BF, SUB adjacent (near) the transmission hole OPN (see Fig. 4B and Fig. 5B). 
	Regarding claim 6, Bok teaches the thin-film encapsulation layer CV that comprises a plurality of inorganic layers with the at least one organic layer therebetween (para [0118] - "In exemplary embodiments, the cover layer CV may be made of a triple-layer. The cover layer CV may be made of an organic material and/or an inorganic material. The cover layer CV disposed at the outermost may be made of an inorganic material. In exemplary embodiments, the cover layer CV may be made of an inorganic material/an organic material/and inorganic material, but is not limited thereto.").
Regarding claim 7, Bok teaches the substrate GI, BF, SUB that comprises a transformable soft substrate SUB (para [0157] -"In addition, the substrate SUB may be made of a flexible material to be bent or folded..."). 
	Regarding claim 8, Bok teaches the component FPS that comprises a sensor (para [0087] - "The fingerprint sensor FPS is only disposed in the first area A1 of the rear surface of the substrate SUB and is not disposed in the second area A2. The fingerprint sensor FPS may be connected to a sensor control unit SC..."). 

	Regarding independent claim 9, Inoue teaches a method of manufacturing a display device (see Figs. 1B, 3, 4A, 4B, 5A and 5B, for example. para [0092] - "Specifically, FIG. 3 shows a display unit PP (referring to FIG. 1B) of a display panel PNL." para [0095] - "FIG. 4A is a plan view illustrating a first pixel of FIG. 3 rotated by 90 degrees from the position shown in FIG. 3, and FIG. 4B is a cross-sectional view of a first embodiment of the first pixel taken along a line of FIG. 4A."; para [0131] - "FIG. 5A is a plan view illustrating a second pixel PX2 of FIG. 4 rotated by 90 degrees from the position shown in FIG. 3, and FIG. 5B is a cross-sectional view taken along a line of FIG. 5A."), the method comprising: 
	forming a display unit DA (para [0084] - "Since the substrate SUB is a portion of the display panel PNL, each of areas of the substrate SUB is described as corresponding to each of the display area DA, and non-display area NDA, the first area A1, and the second area A2 refers to the display area DA...") comprising a main display area A2 (para [0072] - "In exemplary embodiments, the size of the first area A1 may be smaller than the size of the second area A2.") and a sensor area A1 (para [0093] -  SP1' of PX2, and the sensor area A1 comprising an auxiliary pixel SP1 of PX1 (para [0098] - "Next, referring to FIGS. 4A and 4B, the first pixels PX1 are disposed in the first area A1...the first pixel PX1 may include three first sub-pixels SP1, SP2, and SP3.") and a transmission portion TA of PX1 (para [0100] - "In other words, the first sub-pixels SP1, SP2, and SP3 may be disposed in the light emitting area EA except the transmission area TA."), the forming of the display unit DA comprising:
	preparing a hard substrate IL, PSV and/or PDL (para [0104] - "a pixel definition layer PDL...a passivation layer PSV"; para [0110] - "interlayer insulating layer IL") defining an empty space corresponding to a location of the transmission portion TA of PX1;
	forming a soft substrate SUB (para [0157] -"In addition, the substrate SUB may be made of a flexible material to be bent or folded...") on the hard substrate IL, PSV and/or, PDL;
	forming the main display area A2 and the sensor area A1 on the soft substrate SUB;

	forming a transmission hole OPN in the empty space by removing the hard substrate IL, PSV and/or PDL, the transmission hole OPN passing through from the soft substrate SUB to the thin-film encapsulation layer CV; and
	arranging a component FPS (para [0087] - "The fingerprint sensor FPS is only disposed in the first area A1 of the rear surface of the substrate SUB and is not disposed in the second area A2. The fingerprint sensor FPS may be connected to a sensor control unit SC...The fingerprint sensor FPS according to exemplary embodiments may be a photo sensor, and the photo sensor may recognize a fingerprint by distinguishing a wavelength of reflected light changed accorded to a ridge or a valley of the fingerprint which contacts the display panel PNL of the display device DP.") on one side of the substrate, the component FPS for communicating a signal through the transmission portion TA of PX1 (para [0101] - "The transmission area TA may have opening OPN so that light passes through the transmission area TA...The transmission area TA forms a path through which light or ultrasonic wave moves to the fingerprint sensor FPS without interference from emitted light from a pixel."; para [0121] - "By forming the opening OPN in the transmission area TA of the first pixel PX1 in the first area A1, light passing through the opening OPN from an upper side to a lower side (e.g., ambient light) may directly reach the fingerprint sensor FPS in the first area A1...")
	

Regarding claim 10, Bok teaches forming of the thin-film encapsulation layer CV that comprises stacking at least one organic layer and at least one inorganic layer (para [0118] - "In exemplary embodiments, the cover layer CV may be made of a triple-layer. The cover layer CV may be made of an organic material and/or an inorganic material. The cover layer CV disposed at the outermost may be made of an inorganic material. In exemplary embodiments, the cover layer CV may be made of an inorganic material/an organic material/and inorganic material, but is not limited thereto."). 
	Regarding claim 12, Bok teaches the at least one inorganic layer (outermost layer of the inorganic/organic/inorganic stacked cover layer CV) of the thin-film encapsulation layer CV that covers an end of a layer between the soft substrate SUB and the thin-film encapsulation layer CV, the end being adjacent (near) the transmission hole OPN (see Fig. 4B and Fig. 5B).
	Regarding claim 13, Bok teaches the at least one inorganic layer (outermost layer) of the thin-film encapsulation layer CV that coves an end of the soft substrate SUB adjacent (near) the transmission hole OPN (see Fig. 4B and Fig. 5B). 
	Regarding claim 14, Bok teaches the thin-film encapsulation layer CV that comprises a plurality of inorganic layers with the at least one organic layer therebetween (para [0118] - "In exemplary embodiments, the cover layer CV may be made of a triple-layer. The cover layer CV may be made of an organic material and/or an inorganic material. The cover layer CV disposed at the outermost may be made of an inorganic material. In exemplary embodiments, the cover layer CV may be made of an inorganic material/an organic material/and inorganic material, but is not limited thereto.").
Regarding claim 16, Bok teaches the empty space OPN that comprises a hole  OPN that completely passes through the hard substrate IL, PSV and/or PDL.
	Regarding claim 18, Bok teaches inner walls of the empty space OPN that face each other are formed non-parallel to each other. 
	Regarding claim 19, Bok teaches the component FPS that comprises a sensor (para [0087] - "The fingerprint sensor FPS is only disposed in the first area A1 of the rear surface of the substrate SUB and is not disposed in the second area A2. The fingerprint sensor FPS may be connected to a sensor control unit SC..."). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bok.

Regarding claim 17, Bok teaches inner walls of the empty space that face each other that are formed non-parallel (tapered) to each other, so Bok does not explicity teach inner walls of the empty space that face each that are formed in parallel to each other.
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the empty space formed by the inner walls of Bok functions to allow reflect light to get to the fingerprint sensor FPS. Whether or not the inner walls are parallel or non-parallel, the fingerprint sensor FPS is able to receive the reflect light through the empty space formed by the inner walls. Thus, the only difference between the method of Bok and the claimed method is a recitation of relative shape of the inner walls forming the empty space.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the inner walls as a matter of choice by trying a parallel shape of the inner walls to form the empty space with a reasonable expectation of success that the empty space formed by the inner walls would still function to supply reflect light to the fingerprint sensor FPS. see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings In re Dailey, absent persuasive evidence, the claimed method is not patentably distinct over the method of Bok.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 3 and the intervening claim 2 or (ii) claim 3 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claim 2.
Claim 11 is objected to, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 11 and the intervening claim 10 or (ii) claim 11 is rewritten in independent form to include all of the limitations of its base claim 9 and the intervening claim 10.
Claim 15 is rejected, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 15 or (ii) claim 15 is rewritten in independent form to include all of the limitations of its base claim 9; and the pending 35 U.S.C. 112(b) rejection of the base claim 9 is successfully traversed.
Claim 20 is rejected, but would be allowable if (i) its base claim 9 is amended to include all of the limitations of claim 20 or (ii) claim 20 is rewritten in independent form to .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0145118 A1 to Kim et al.
Pub. No. US 2017/0133444 A1 to Lee et al.
Pub. No. US 2016/0233289 A1 to Son et al.
Pub. No. US 2009/0108264 A1 to Inoue et al.
Pub. No. US 2007/0058116 A1 to Lee et al.
Pub. No. US 2007/0057260 A1 to Lee
Pub. No. US 2007/0171157 A1 to Choi et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        29 July 2021